DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pursuant to the amendment dated filed 10/19/2021, new claims 29-31 have been added.  Claim 18 had been cancelled previously.  Claims 1-17 and 19-31 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 26-28 as well as the species “chronic pain” as the type of pain and “intervertebral disc” as the location into which the composition is injected in the reply filed on 10/19/2021 is acknowledged.
Claims 19-25 and 29-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, and claims 13 and 14 are withdrawn as being directed toward a nonelected species. Election was made without traverse in the reply filed on 10/19/2021.

Claims 1-12, 15-17, and 26-28 are under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15, line 6 requires the linezolid form II to be a defined powder without indicating what the parameters defining the powder are.  Thus, the claim is indefinite because it requires a feature that is not defined.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, 12, 15-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020) and Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020) in view of D’Agostino et al (US 2012/0263797; publication date: 10/18/2012), and further in view of Gutierro Aduriz et al. (US 2013/0177603; publication date: 07/11/2013), Bergren (US 2001/0051621; publication date: 12/13/2001), and Zheng et al. (Fluid Phase Equilibria V 432 pages 18-27; available online from 10/18/2016).  

The claims are being examined in view of the species elections of “chronic pain” as the type of pain and “intervertebral disc” as the location into which the composition is injected.
Cremascoli discloses a composition comprising a resorbable carrier and at least an antibacterial agent for treatment of lower back pain by local application (abstract).  The antibiotic may be linezolid (claim 5).  The composition may further comprise a radiopaque compound to all ow evaluation of the position of the composition and its grade of reabsorption (page 5, claim 6). 
Cremascoli does not disclose a thermosensitive hydrogel comprising poloxamer and iohexol. 
Duan discloses a hydrogel drug carrier that is thermosensitive (forms a gel when temperature is increased to that of the human body) and is formed from poloxamer containing an active agent (abstract) and the hydrogel carrier may further comprise the radiopacifying agent iohexol (0043).  
D’Agostino discloses that radiopacifying agents may be added to injected materials in order to visualize the location of the injection (0046 and 0052).
It would have been prima facie obvious to inject linezolid with the contrast agent iohexol.  The artisan of ordinary skill in the art would have been motivated to do so in order to visualize injection of the linezolid composition into the affected area (e.g. Modic changes in the spine from septic spondylosicitis by local surgical injection; Cremascoli page 5).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding linezolid to the hydrogel vehicle containing iohexol disclosed by Duan and because co-injection of an active agent with a contrast agent was an established method of confirming proper injection of active agents as of the effective filing date of the instant application.  With regard to using the poloxamer hydrogel vehicle disclosed by Duan for iohexol delivery rather than the vehicle disclosed by Cremascoli for antibiotic delivery, one having ordinary skill in the art would have been motivated to use a thermosensitive gel forming vehicle to add an additional level of control over drug release by diffusion through the gel and would have had reasonable expectation of success because this would merely require adding linezolid to the example poloxamer gel containing iohexol disclosed by Duan.  
Cremascoli also does not describe the linezolid as being in suspension in the formulation.  Duan discloses that the drug may be in the form of a suspension; however, Duan does not disclose linezolid.  
Gutierro Aduriz, in the analogous art of injectable pharmaceuticals (title, abstract), discloses that the release rate of a drug that is introduced into the body in as an injectable composition may be controlled by particle size distribution of the drug in suspension (0115).  
Bergren discloses that linezolid form II has been evaluated in clinical trials (0010) and is the most stable form below 85ºC (0030) and Zheng discloses that linezolid form II has poor water solubility (para bridging pages 21-22 and Table 3 on page 22).  
It would have been prima facie obvious to formulate linezolid as a suspension in the hydrogel vehicle disclosed by Duan.  The skilled artisan would have been motivated to do so in order to provide some control over release rate of the linezolid from the hydrogel.  One would have had reasonable expectation of success because the solubility of linezolid (particularly linezolid form II) was known as of the effective filing date of the instant invention, thus one would have recognized that linezolid particles would not fully dissolve in an aqueous vehicle such as a poloxamer hydrogel and because particle size was a known parameter to manipulate drug release rate (i.e. a result-effective variable).  One having ordinary skill in the art would have selected linezolid form II, in particular, because this isoform had been evaluated in clinical trials and was known to be the most stable form at the effective filing date of the instant invention.  
With regard to claim 2, as noted above, one having ordinary skill in the art would have been motivated to use linezolid form II because it is stable and had already be evaluated in clinical trials.  
With regard to claims 3 and 4, Duan discloses poloxamer 407, which may be present in a range of 0.1 to 100% of the drug carrier (0014, claim 10).  The range overlaps with the range required by instant claims 3 and 4 of 9.5 to 17 % by weight.  Moreover, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of gelling agent to arrive at a gel having the desired properties.  See MPEP 2144.05.  
With regard to claims 5 and 6, the drug (i.e. the iohexol) may be present in an amount of from 0.01 to 50% of the composition (Duan: claim 2).  This range overlaps with the range in amount of iohexol recited in instant claims 5 and 6.  Moreover, the examiner considers it merely routine for one having ordinary skill in the art to test several concentrations of iohexol in order to achieve the desired visualization effect for delivery of the composition to the affected area.  Please refer to MPEP 2144.05.  
With regard to claims 7 and 8, Duan discloses that the carrier forms a gel at body temperature (i.e. 36ºC).  This value falls within the range recited in instant claims 7 and 8.  
With regard to claim 11, for the reasons detailed above, it would have been prima facie obvious to formulate linezolid form II with iohexol and poloxamer in amounts overlapping with the amounts of iohexol and poloxamer recited in instant claim 11.  Cremascoli discloses that the antibiotic (i.e. linezolid) should be present in an amount ranging from between 0.01 to 30% by weight.  This range overlaps with the range in antibiotic required by the instant claims.   
With regard to instant claim 12, the examiner notes that the compositions of Cremascoli and Duan are suitable for injection within a living body and as such the examiner considers the intended use recited in the instant claims not to patentably define over the prior art.  
With regard to claims 15 and 17, for the reasons detailed above, it would have been prima facie obvious to formulate linezolid form II as a suspension in a thermosetting hydrogel containing iohexol and poloxamer 407.  Claim 15 recites product by process language.  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  The method steps recited in claims 15 and 17 would result in a formulation containing linezolid form II in a suspension in a thermosetting hydrogel containing iohexol and poloxamer 407 and as such, the composition as claimed in instant claim 15 is considered rendered prima facie obvious for the reasons set forth in the rejection above, absent evidence to the contrary.  The examiner does not consider the phrase “defined powder” to patentably define over the prior art because no particular limitations describing the characteristics of the powder are defined in the claims, therefore the teachings regarding obviousness of formulating suspension of linezolid form II are also considered to render obvious using a “defined powder” to generate the suspension.  
With regard to claim 16, the compositions are intended for injection into the body and are therefore sterile (see e.g. Duan 0071).  As claim 16 is directed to a product and recites product by process language, the examiner does not consider the method of sterilization to patentably define over the cited prior art, absent evidence to the contrary.  
With regard to claim 28, as noted above, the limitations regarding the obviousness of a hydrogel containing iohexol and poloxamer 407 in the amounts required by the instant claims have been detailed above.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020) and Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020) in view of D’Agostino et al (US 2012/0263797; publication date: 10/18/2012), and further in view of Gutierro Aduriz et al. (US 2013/0177603; publication date: 07/11/2013), Bergren (US 2001/0051621; publication date: 12/13/2001), and Zheng et al. (Fluid Phase Equilibria V 432 pages 18-27; available online from 10/18/2016) as applied to claims 1-8, 11, 12, 15-17, and 28 above and further in view of Pandit et al. (Drug Development and Industrial Pharmacy Vol 24, No. 2, pages 183-186; publication year: 1998; cited in the IDS filed 09/01/2020).  

The relevant disclosures of Cremascoli, Duan, D’Agostino, Gutierro Aduriz, Bergren, and Zheng are set forth above.  With regard to claims 7-9, Duan discloses that the formulation is liquid at room temperature and gels at body temperature (0005, 0020) and as noted above discloses use of poloxamer 407 (i.e. Pluronic F127) as a gelling agent.
None of these references disclose a range in gelling temperature of from 26 to 32ºC as required by instant claim 9.
Pandit discloses that the gelling temperature of F127 gels can be controlled by the presence of PEGs (abstract).
The examiner does not consider the limitation regarding gelling temperature recited in instant claim 9 to patentably define over the prior art because gelling temperature was known to be a result-effective variable as of the effective filing date of the instant invention and because one having ordinary skill in the art would predict that compositions having gelling temperature in the range of 26-32C would remain useful to deliver linezolid and iohexol.  
With regard to instant claim 10, Cremascoli discloses that the antibiotic (i.e. linezolid) should be present in an amount ranging from between 0.01 to 30% by weight.  This range overlaps with the range in antibiotic required by the instant claims.   

Claims 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020) and Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020) in view of D’Agostino et al (US 2012/0263797; publication date: 10/18/2012), and further in view of Gutierro Aduriz et al. (US 2013/0177603; publication date: 07/11/2013), Bergren (US 2001/0051621; publication date: 12/13/2001), and Zheng et al. (Fluid Phase Equilibria V 432 pages 18-27; available online from 10/18/2016) as applied to claims 1-8, 11, 12, 15-17, and 28 above and further in view of Ahern (The Scientist; publication year: 1995).  

The relevant disclosures of Cremascoli, Duan, D’Agostino, Gutierro Aduriz, Bergren, and Zheng are set forth above.  Cremascoli discloses that the compositions may be prepared in the form of a kit containing the separated ingredients (page 5).  Cremascoli does not disclose the specific arrangement of (a) linezolid powder and (b) a thermosensitive hydrogel comprising poloxamer and iohexol.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to organize the elements of the invention of Cremascoli/Duan/D’Agostino/Gutierro Aduriz/Bergren/Zheng into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors.
Further, Ahern (1995) taught that kits offer scientists a good return on their investment, and allow scientists to better manage their time.  As far as the arrangement of kit ingredients, there are only a handful of ways in which the hydrogel, solvent (water), iohexol, and linezolid could be arranged.  The examiner considers the arrangement as recited in instant claim 26 to be obvious to try.  See MPEP 2143(I)(E).  
With regard to claim 27, Cremascoli discloses that the composition is injected with a syringe and a needle (page 9) and D’Agostino discloses injectable compositions injected through a needle (0024).  It would be prima facie obvious to include a syringe and a needle in the kit disclosed by Cremascoli because these are routinely used to deliver injectable compositions.  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020). 

Duan discloses a hydrogel drug carrier that is thermosensitive (forms a gel when temperature is increased to that of the human body) and is formed from poloxamer containing an active agent (abstract) and the hydrogel carrier may further comprise the radiopacifying agent iohexol (0043).  Duan discloses poloxamer 407, which may be present in a range of 0.1 to 100% of the drug carrier (0014, claim 10).  The range overlaps with the range required by the instant claims.  Moreover, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of gelling agent to arrive at a gel having the desired properties.  See MPEP 2144.05.  The drug (i.e. the iohexol) may be present in an amount of from 0.01 to 50% of the composition (Duan: claim 2).  This range overlaps with the range in amount of iohexol recited in the instant claims.  Moreover, the examiner considers it merely routine for one having ordinary skill in the art to test several concentrations of iohexol in order to achieve the desired visualization effect for delivery of the composition to the affected area.  Please refer to MPEP 2144.05.  Duan discloses that the carrier forms a gel at body temperature (i.e. 36ºC).  This value falls within the range recited in instant claims 7 and 8.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 15-17, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other as follows: 
Inter alia, the claims of the ‘559 application embrace an injectable pharmaceutical composition for low back pain comprising an antibiotic, a thermosensitive hydrogel and a radio-contras agent.  The hydrogel contains poloxamer 407 and iohexol and linezolid, each present in an amount that overlaps with the amounts recited in the instant claims.  Turning to the ‘559 specification, the term “linezolid” embraces linezolid form II.  The hydrogel can gel at a temperature from about 32-39ºC, which overlaps with the range required by instant claims 7 and 8.  The hydrogel remains liquid at a temperature that ranges up to 25ºC, which implies that it solidifies at a temperature greater than 25 ºC.  This implicit range in gelling temperature overlaps with the range required by instant claim 9.  
With regard to instant claim 12, the composition is considered to be suitable for injection into an intervertebral disc, absent evidence to the contrary.  
Claim 15 recites product by process language.  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  The method steps recited in claims 15 and 17 would result in a formulation containing linezolid form II in a suspension in a thermosetting hydrogel containing iohexol and poloxamer 407 and as such, the composition as claimed in instant claim 15 is considered rendered prima facie obvious over the ‘559 application for the reasons set forth in the rejection above, absent evidence to the contrary.  The examiner does not consider the phrase “defined powder” to patentably define over the copending application because no particular limitations describing the characteristics of the powder are defined in the claims, therefore the teachings regarding obviousness of formulating suspension of linezolid form II are also considered to render obvious using a “defined powder” to generate the suspension.  
With regard to claim 16, the compositions of the ‘559 application are intended for injection into the body and are therefore sterile.  As instant claim 16 is directed to a product and recites product by process language, the examiner does not consider the method of sterilization to patentably define over the cited prior art, absent evidence to the contrary.  
With regard to claim 28, as noted above, the limitations regarding the obviousness of a hydrogel containing iohexol and poloxamer 407 in the amounts required by the instant claims have been detailed above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application) as applied to claims 1-12, 15-17, and 28 above, and further in view of  Ahern (The Scientist; publication year: 1995).  

The relevant limitations of the ‘559 application are set forth above.  The ‘559 application does not recite a limitation regarding a kit having (a) linezolid powder and (b) a thermosensitive hydrogel comprising poloxamer and iohexol.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to organize the elements of the invention of the ‘559 application into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors.  Further, Ahern (1995) taught that kits offer scientists a good return on their investment, and allow scientists to better manage their time.  As far as the arrangement of kit ingredients, there are only a handful of ways in which the hydrogel, solvent (water), iohexol, and linezolid could be arranged.  The examiner considers the arrangement as recited in instant claim 26 to be obvious to try.  See MPEP 2143(I)(E).  

Claims 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application) and Ahern (The Scientist; publication year: 1995) as applied to claims 1-12, 15-17, 26 and 28 above, and further in view of Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020).   

The relevant limitations of the ‘559 application and Ahern are set forth above.  Neither discloses a syringe and a needle.  
Cremascoli discloses that compositions for injection to treat back pain are injected with a syringe and a needle (page 9).  It would be prima facie obvious to include a syringe and a needle in the kit formed from the components of the ‘559 application because these are routinely used to deliver injectable compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617